Mr. Chief Justice Scott delivered the opinion of the Court: This bill was to correct a mistake which is said to have occurred in an attachment bond taken in a case wherein Elijah S. Dickens was plaintiff and John B. Craft was defendant. A demurrer interposed was sustained, and the bill dismissed. That decision is the only error assigned. Whether there is any such defect in the bond as would render it invalid, is not necessary to inquire; but conceding a mistake did occur in the execution of the bond, it is plain equity will not assume jurisdiction to reform it, for the reason the statute has given courts of law, in which all attachment proceedings are had, ample powers to allow amendments at the trial, and complainant should have made his application to have the bond corrected in the court where he was sued. Having failed to avail of the remedy given by law, equity will afford him no relief. The decree dismissing the bill will be affirmed. Decree affirmed.